DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/22 has been entered.

Response to Arguments
3.	Applicant's arguments filed  on 11/18/22  have been fully considered but they are not persuasive.

Regarding claims 1 and 21,  applicant argues the cited references alone or in combination do not teach the claim limitation “the display driving IC is manufactured using a fine process, and wherein the display control IC is manufactured using an ultra-fine process”. The examiner disagrees.

As shown in the art rejection below, Choi et al (as modified by Jung and Igawa) do not teach the display driving IC is manufactured using a fine process, and wherein the display control IC is manufactured using an ultra-fine process.

Nakashima et al (US 20090168141) teach using the fine particles of the organic polymer in the form of fibers [0083], and using the ultra-fine particles of the inorganic compound [0086].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s electronic device 400 (as modified by Jung and Igawa) with Nakashima’s fine particles and ultra-fine particles, the use of which helps active a display medium with the desired degree of whiteness as taught by Nakashima et al.

Applicant further argues the following:

As shown in paragraphs [0083] and [0086] of Nakashima reproduced below with emphases, Nakashima teaches an ion conductor containing fine particles and ultra-fine particles.
By using the fine particles of the organic polymer in the form of fibers, the ion conductor can be used as a display medium whose degree of whiteness is very high and whose clarity is close to paper, and by using the ultra-fine particles of the inorganic compound, they can enhance the degree of whiteness of the display medium. Refer to paragraphs [0083] and [0086] of Nakashima reproduced below.
Thus, Nakashima merely teaches that by using the fine particles of the organic polymer and by using the ultra-fine particles of the inorganic compound, the ion conductor can be used as a display medium whose degree of whiteness and clarity can be enhanced.
On the other hand, the fine process and ultra-fine process, as recited in claims 1 and 21, refer to a critical dimension (e.g., a line width) to be that can be formed by implementing a fine process (e.g., a process of about 40 nm or more) and an ultra-fine process (e.g., a process of about 28 nm, see paragraph [0066] of the filed specification).

	The examiner disagrees. While the applicant indicates the difference between the Nakashima reference and the claim limitation, the difference is not reflected in the claim. Thus, the reference still applies to the claim limitation.

Regarding claim19, applicant argues that the cited references alone or in combination do not teach a plurality of display driving circuit ICs. The examiner disagrees.

As shown in the art rejection below, Choi et al (US 20170155917) teach, referring to FIG. 23, the controller 460 may determine an external device in operation 2311., the controller 460 may display, on the screen 2400, the first image data 2410 in parallel with second image data 2420, as shown in FIG. 24B. Alternatively, the controller 460 may display, on the screen 2400, the first image data 2410 overlapping with the second image data 2420, as shown in FIG. 24C [0177, 0185)

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20170155917) in view of Jung (US 20060208993) and Igawa US (20140347257).

Regarding claim 19, Choi et al (US 20170155917) teaches a device for driving a display panel, the device comprising (Fig. 4 (400, 430), [0093], FIG. 4, an electronic device 400 a display unit (e.g., including a display) 430); a plurality of display driving integrated circuits (ICs) (460) configured to transmit received image data to a display panel(430)( Fig. 4 (460, 430),) [0093], see a controller 460 as configured with the display unit 430, [0113], the controller 460 may control an overall operation of the electronic device 400 such that the controller  460  may process dual image data, ([0185], [0177], referring to FIG. 23, the controller 460 may determine an external device in operation 2311., the controller 460 may display, on the screen 2400, the first image data 2410 in parallel with second image data 2420, as shown in FIG. 24B. Alternatively, the controller 460 may display, on the screen 2400, the first image data 2410 overlapping with the second image data 2420, as shown in FIG. 24C.),  a display control IC (460) configured to receive compressed image data from a host (410) and comprising a timing controller(Fig. 4 (460, 410), [0147], the controller  460  may receive the compressed image file through the communication unit 410, [0094], the communication unit 410  may communicate with an external device), and a non-volatile memory (450) configured to transmit and receive data to and from  the display control IC (460) and configured to store driving parameters used for operating the plurality of display driving ICs (Fig. 4(450, 460, [0147], the controller 460 may determine a compressed image file from the memory 450, [0146], the controller 460 may receive the compressed image file from the camera unit 440 so as to store the compressed image file in the memory 450, [0112], the memory 450  may store programs for processing dual image data, stores a compressed image file, and store the identification information for identifying the difference data, in relation to the first image data, [0043], the memory 130 may include a volatile memory and/or a non-volatile memory, ([0185], [0177], referring to FIG. 23, the controller 460 may determine an external device in operation 2311., the controller 460 may display, on the screen 2400, the first image data 2410 in parallel with second image data 2420, as shown in FIG. 24B).

Choi et al do not teach a timing controller configured to control the plurality of display driving ICs.

Jung (US 20060208993) teaches that the timing controller 160 may respectively control a plurality of liquid crystal display panels to display different images at the same time [0054].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s communication unit 410 (outputting to the controller 460) with Jung’s timing controller 160, the use of which helps display a better image throughout liquid crystal display panels as a whole as taught by Jung.

Choi et al do not teach the display control IC is implemented as a separate chip using a afferent process than the plurality of  display driving ICs.

Igawa US 20140347257 teaches the following:
In an exemplary embodiment, the signal wiring may be sequentially connected to a first driving chip of the driving chips, a second driving chip of the driving chips, which is adjacent to the first driving chip, a third driving chip of the driving chips, which is adjacent to the second driving chip, and a fourth driving chip of the driving chips, which is adjacent to the third driving chip [0013]

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s the controller with Igawa’s use of different chips, the use of which helps driving reliability being substantially improved and a width of a bezel is substantially reduced as taught by Igawa.



6.	Claims 1, 10-12 , 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20170155917) in view of Jung (US 20060208993), Igawa US (20140347257) and further in view of Nakashima et al (US 20090168141).



Regarding claims 1, Choi et al (US 20170155917) teach a device for driving a display panel, the device comprising (Fig. 4 (400, 430), [0093], FIG. 4, an electronic device 400 a display unit (e.g., including a display) 430): a display driving integrated circuit (IC) (460) configured to transmit received image data to the display panel (430)(Fig. 4 (460, 430),) [0093], see a controller 460 as configured with the display unit 430, [0113], the controller 460 may control an overall operation of the electronic device 400 such that the controller  460  may process dual image data); a display control IC (460) configured to receive compressed image data from a host (410) and comprising (Fig. 4 (460, 410), [0147], the controller  460  may receive the compressed image file through the communication unit 410, [0094], the communication unit 410  may communicate with an external device); and a non-volatile memory(450) configured to transmit data to and receive data from the display control IC (460), and configured to store driving parameters necessary for operation of the display driving IC (Fig. 4(450, 460, [0147], the controller 460 may determine a compressed image file from the memory 450, [0146], the controller 460 may receive the compressed image file from the camera unit 440 so as to store the compressed image file in the memory 450, [0112], the memory 450  may store programs for processing dual image data, stores a compressed image file, and store the identification information for identifying the difference data, in relation to the first image data, [0043], the memory 130 may include a volatile memory and/or a non-volatile memory).

Choi et al teach as shown in Fig. 4 that the  communication unit 410 is directly connected with the controller 460 and the communication unit 410  may communicate with an external device through various communication schemes (For example, the communication unit 410 may perform wired or wireless communication) [0094].

Choi et al do not teach a timing controller configured to control the display driving IC.

Jung (US 20060208993) teaches that the timing controller 160 may respectively control a plurality of liquid crystal display panels to display different images at the same time [0054].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s communication unit 410 (outputting to the controller 460) with Jung’s timing controller 160, the use of which helps display a better image throughout liquid crystal display panels as a whole as taught by Jung.

Choi et al do not teach the display control IC is implemented as a separate chip using a afferent process than the display driving IC.

Igawa US 20140347257 teaches the following:
In an exemplary embodiment, the signal wiring may be sequentially connected to a first driving chip of the driving chips, a second driving chip of the driving chips, which is adjacent to the first driving chip, a third driving chip of the driving chips, which is adjacent to the second driving chip, and a fourth driving chip of the driving chips, which is adjacent to the third driving chip [0013]

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s the controller with Igawa’s use of different chips, the use of which helps driving reliability being substantially improved and a width of a bezel is substantially reduced as taught by Igawa.

Choi et al (as modified by Jung and Igawa) teach the display driving IC (460) is manufactured, and wherein the display control IC (460)  is manufactured ([0113], the controller 460 may control an overall operation of the electronic device 400).


Choi et al (as modified by Jung and Igawa) do not teach the display driving IC is manufactured using a fine process, and wherein the display control IC is manufactured using an ultra-fine process.

Nakashima et al (US 20090168141) teach using the fine particles of the organic polymer in the form of fibers [0083], and using the ultra-fine particles of the inorganic compound [0086].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s electronic device 400 (as modified by Jung and Igawa) with Nakashima’s fine particles and ultra-fine particles, the use of which helps active a display medium with the desired degree of whiteness as taught by Nakashima et al.


Regarding claim 21, Choi et al  teach a device for driving a display panel(Fig. 4 (400, 430), [0093], FIG. 4, an electronic device 400 a display unit (e.g., including a display) 430), the device comprising: a display driving integrated circuit (IC) (460) configured to transmit image data to the display panel(430)( (Fig. 4 (460, 430),) [0093], see a controller 460 as configured with the display unit 430, [0113], the controller 460 may control an overall operation of the electronic device 400 such that the controller  460  may process dual image data) comprising an analog control logic (Fig. 4 shows a communication unit 410 is directly connected with the controller 460) configured to drive the display driving IC (460) ([0089], at least some of the program module 310 may be implemented (e.g., executed) by, for example, the processor (e.g., the processor 210, [0090], the module" may be interchangeably used with, for example, the term “logic” or "logical block", [0093], see a controller 460 as configured with the display unit 430, [0015], processing an analog image signal into a digital image data); a display control IC (460) configured to receive compressed image data comprising (Fig. 4 (460, 410), [0147], the controller  460  may receive the compressed image file through the communication unit 410, [0094], the communication unit 410  may communicate with an external device),; and a memory (450) configured to exchange data with the display control IC (460), and configured to store driving parameters used by the display driving IC(Fig. 4(450, 460, [0147], the controller 460 may determine a compressed image file from the memory 450, [0146], the controller 460 may receive the compressed image file from the camera unit 440 so as to store the compressed image file in the memory 450, [0112], the memory 450  may store programs for processing dual image data, stores a compressed image file, and store the identification information for identifying the difference data, in relation to the first image data).

Choi et al do not teach a timing controller configured to control the display driving IC by generating a clock signal.

Jung (US 20060208993) teaches that the timing controller 160 may respectively control a plurality of liquid crystal display panels to display different images at the same time [0054], and the control signals may include a data enable signal, a horizontal sync signal, a vertical sync signal and a system clock [0009].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s communication unit 410 (outputting to the controller 460) with Jung’s timing controller 160, the use of which helps display a better image throughout liquid crystal display panels as a whole as taught by Jung.

Choi et al do not teach the display control IC is implemented as a separate chip using a afferent process than the display driving IC.

Igawa US 20140347257 teaches the following:

In an exemplary embodiment, the signal wiring may be sequentially connected to a first driving chip of the driving chips, a second driving chip of the driving chips, which is adjacent to the first driving chip, a third driving chip of the driving chips, which is adjacent to the second driving chip, and a fourth driving chip of the driving chips, which is adjacent to the third driving chip [0013].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s the controller with Igawa’s use of different chips, the use of which helps driving reliability being substantially improved and a width of a bezel is substantially reduced as taught by Igawa.

Choi et al (as modified by Jung and Igawa) teach the display driving IC (460) is manufactured, and wherein the display control IC (460)  is manufactured ([0113], the controller 460 may control an overall operation of the electronic device 400).


Choi et al (as modified by Jung and Igawa) do not teach the display driving IC is manufactured using a fine process, and wherein the display control IC is manufactured using an ultra-fine process.

Nakashima et al (US 20090168141) teach using the fine particles of the organic polymer in the form of fibers [0083], and using the ultra-fine particles of the inorganic compound [0086].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s electronic device 400 (as modified by Jung and Igawa) with Nakashima’s fine particles and ultra-fine particles, the use of which helps active a display medium with the desired degree of whiteness as taught by Nakashima et al.




Regarding claim 10, Choi et al teach the display driving IC (460) comprises a source amplifier (229) and a gamma module (240) configured to transmit image data to be displayed on the display panel (430) (Fig. 4 (460, 430),) [0093], see a controller 460 as configured with the display unit 430, [0059], the RF module 229 may include, for example, a Power Amplifier Module (PAM), and  a Low Noise Amplifier (LNA), [0063], the sensor module 240 includes a color sensor 240H (for example, a Red/Green/Blue (RGB) sensor).

Regarding claims 11-12, Choi et al teach a power/analog module (295) configured to self-generate a power voltage used to drive the display panel (160, 430), wherein the power voltage generated by the power/analog module is from 1.8V to 30V, according to a display panel specification ([0070], the power management module 295 may manage, for example, power of the electronic device 201, and the  battery gauge may measure, a voltage, Fig. 4 (460, 430),) [0093], see a controller 460 as configured with the display unit 430, [0049] the display 160 may include, for example, a Liquid Crystal Display (LCD), a Light Emitting Diode (LED) display, an Organic Light Emitting Diode (OLED) display, a Micro Electro Mechanical System (MEMS) display, or an electronic paper display, one of ordinary skill in the art would have ascertained that the voltage level could vary at a desired level depending on the type of display). 

Regarding claim 22, Choi et al teach the memory is a non-volatile memory ([0114], the controller 460 may store a compressed image file, [0043], the memory 130 may include a volatile memory and/or a non-volatile memory).

Regarding claim 24, Choi et al  teach the display driving IC(460) further comprises a driving interface module (460) configured to transmit the image data to the display panel (430) ([ 0040], an input/output interface (e.g., including input/output circuitry) 150, and a communication interface (e.g., including communication circuitry) 170, [0113], the controller 460 may control an overall operation of the electronic device 400, [0093], FIG. 4, an electronic device 400 a display unit (e.g., including a display) 430).

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20170155917) in view of Jung (US 20060208993) and Igawa US 20140347257  further in view of Hicks et al (US 20200058008).

Regarding claim 20, Choi et al (as modified by Jung and Igawa) do not teach the driving interface module communicates with the display control IC using a Mobile Industry Processing Interface (MIPI) method, 

Hicks et al (US 20200058008) teach the following:
mobile tablet device additionally preferably includes systemic capacity to integrate an Intel Atom Processor Chip Set using a Low Voltage Differential Signal (LVDS) video signal interface to a Mobile Industry Processing Interface (MIPI) video signal interface-based LCD touchscreen display through its Firmware and Primary PCB [0164].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s controller 460 along with the interfaces (150, 170) (as modified by Jung and Igawa) with Hicks’s Mobile Industry Processing Interface (MIPI), the use of which helps increase in usable touchscreen LCD capability as taught by Hicks et al.


Allowable Subject Matter
9	Claims 2-9, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, the prior art does not teach 
wherein the display driving IC comprises a first logic module and a driving interface module, and is configured to transmit the image data to the display panel, and
wherein the display control IC comprises a second logic module, a volatile memory configured to store the compressed image data received from the host, and a control interface module, such that the display control IC is configured to perform image processing based on the compressed image data stored in the volatile memory  and based on accessing the non-volatile memory.
Regarding claim 15, the prior art does not teach wherein the display control IC comprises a data compressor configured to recompress the compressed image data received from the host after the restoring at a predetermined ratio lower than a ratio of compressing in the host, and
wherein the display driving IC comprises a data restorer configured to restore the recompressed and transmitted image data.
Regarding claim 23, the prior art does not teach wherein the display control IC further comprises a volatile memory configured to store the compressed image data from a host, and a control interface module configured to perform image processing based on received compressed image data stored in the volatile memory and based on accessing the non-volatile memory.
10.	Claims 14 and 16-18 are allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623    

November 29, 2022